Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2

This AMENDMENT NO. 2 (this “Amendment”) to the Third Amended and Restated Credit
Agreement, dated as of July 29, 2010 (as amended by Amendment No. 1, dated as of
February 29, 2012 (the “Original Credit Agreement”), and the Original Credit
Agreement is amended hereby and further amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among H&E EQUIPMENT SERVICES, INC., a Delaware corporation (“H&E Delaware”),
GREAT NORTHERN EQUIPMENT, INC., a Montana corporation (“Great Northern”), H&E
EQUIPMENT SERVICES (CALIFORNIA), LLC, a Delaware limited liability company (“H&E
California” and, together with H&E Delaware and Great Northern, each, a
“Borrower” and, collectively, the “Borrowers”), the other Credit Parties named
therein, the Lenders named therein, GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation, as Agent, BANK OF AMERICA, N.A., as Co-Syndication Agent
and Documentation Agent, and WELLS FARGO CAPITAL FINANCE, LLC, as Co-Syndication
Agent, is entered into as of August 6, 2012 by and among the Borrowers, the
Lenders signatory hereto and the Agent. Unless otherwise provided, all
capitalized terms used herein shall have the meanings ascribed thereto in the
Credit Agreement.

R E C I T A L S:

WHEREAS, the Borrowers have requested that the Lenders amend the Credit
Agreement in the manner set forth below; and

WHEREAS, the Lenders signatory hereto (which constitute the Requisite Lenders
under the Credit Agreement) are willing to agree to such request, but only on
the terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and subject to the terms and conditions hereof,
the Borrowers, the Lenders whose signatures appear below and the Agent agree as
follows:

Section 1.

AMENDMENTS

Subject to the satisfaction of the conditions to effectiveness referred to in
Section 2 hereof, the Original Credit Agreement is hereby amended as follows:

(a) Subsection 1.9(a) of the Original Credit Agreement is amended and restated
in its entirety to read as follows:

 

  “(a) The Borrowers shall pay to GE Capital, individually, the Fees specified
in that certain Amendment No. 2 Fee Letter, dated as of August 6, 2012, between
H&E Delaware and GE Capital (as amended, modified, restated, superseded or
replaced from time to time, the “GE Capital Fee Letter”), at the times specified
for payment therein, which shall include the annual Administrative Agent’s fee,
which will be due and payable on the Closing Date (but only to the extent
provided in the GE Capital Fee Letter) and on each anniversary thereof.”

(b) Subsection 1.18(d) of the Original Credit Agreement is amended and restated
in its entirety to read as follows:



--------------------------------------------------------------------------------

  “(d) The increase of the Incremental Revolving Loan Commitments will be
subject to the satisfaction of the following conditions precedent: (i) after
giving pro forma effect to all Revolving Loans that could be incurred under
Incremental Revolving Loan Commitments, no Default or Event of Default shall
have occurred and be continuing, (ii) execution of the amendment hereto
referenced in clause (c) above by the Agent, the Lenders providing the
Incremental Revolving Loan Commitments and the Credit Parties, (iii) delivery to
the Agent of a certificate of the Secretary or an Assistant Secretary of each
Credit Party, in form and substance satisfactory to the Agent, certifying the
resolutions of such Person’s board of directors (or equivalent governing body)
approving and authorizing the Incremental Revolving Loan Commitments (if not
previously delivered to the Agent), and certifying that none of the
organizational documents of such Credit Party delivered to the Agent prior
thereto have been modified or altered in any way (or, if modifications have
occurred, certifying new copies of such organizational documents), (iv) delivery
to the Agent of an opinion of counsel to the Credit Parties in form and
substance and from counsel reasonably satisfactory to the Agent, addressed to
the Agent and the Lenders providing the Incremental Revolving Loan Commitments
and covering such matters as the Agent may reasonably request and (v) receipt by
the Agent of such new Notes, reaffirmations of guaranties, security agreements
and pledge agreements as the Agent may reasonably request, together with
amendments to all mortgages reflecting that the Revolving Loans and Letters of
Credit extended pursuant to the Incremental Revolving Loan Commitments are
secured pari passu with the Revolving Loan and such endorsements to title
policies or additional title searches as the Agent may reasonably request.”

(c) Section 1.18 of the Original Credit Agreement is amended by (i) re-lettering
subsection 1.18(e) as subsection 1.18(f) and (ii) adding a new subsection
1.18(e) to read as follows:

 

  “(e) Following the effectiveness of any amendment implementing Incremental
Revolving Loan Commitments, (i) the Agent is authorized to re-allocate
outstanding amounts of the Revolving Credit Advances by requiring any Lender to
provide funds pursuant to (but not in excess of, together with such Lender’s
share, if any, of the Revolving Loan) such Lender’s Revolving Loan Commitment
(including any Incremental Revolving Loan Commitment of such Lender), which
funds so provided shall be deemed to be Revolving Credit Advances for all
purposes of this Agreement, and to remit such funds to other Revolving Lenders,
which shall be deemed to be repayments of Revolving Credit Advances for all
purposes of this Agreement, in any case, such that the amounts of outstanding
Revolving Credit Advances of all Lenders (after giving effect to the
effectiveness of the applicable amendment under subsection 1.18(c) implementing
the Incremental Revolving Loan Commitments and the joinder of the Additional
Revolving Lenders to this Agreement) shall be pro rata in accordance with the
Revolving Loan Commitments after giving effect to the Incremental Revolving Loan
Commitments, and each Revolving Lender agrees to provide such funds on the
Business Day of such request (if such request is made on or prior to noon
(Chicago time)) or on the immediately following Business Day (if such request if
made after noon (Chicago time)), and the Borrowers consent to the foregoing
re-allocations, and (ii) each Lender, at the request of the Agent, shall
acknowledge that its Pro Rata Share of participations in Letters of Credit that
are outstanding as of the time of the increase in the Revolving Loan Commitments
pursuant to this Section 1.18 shall be in accordance with the Revolving Loan
Commitments after giving effect to the increase to the Revolving Loan
Commitments under this Section 1.18, and any Lender failing to respond to a
request for such acknowledgement within five (5) days shall be deemed to have
provided such acknowledgement.”



--------------------------------------------------------------------------------

(d) Section 3.8 of the Original Credit Agreement is amended by (i) substituting
for the phrase “Senior Unsecured Note Indenture” appearing therein, the phrase
“Permitted Senior Unsecured Note Indenture” and (ii) substituting for the phrase
“Senior Unsecured Notes” appearing therein, the phrase “Permitted Senior
Unsecured Notes”.

(e) Section 3.25 of the Original Credit Agreement is amended and restated in its
entirety to read as follows:

“The amount of Permitted Debt that may be incurred under (and as such term is
defined in) the Senior Unsecured Note Indenture pursuant to Section 4.09(b)(1)
of the Senior Unsecured Note Indenture is $350,000,000. The amount of “Permitted
Debt” that may be incurred under clause (1) of the definition of “Permitted
Debt” in the Permitted Refinancing Senior Unsecured Note Indenture will be, upon
execution and delivery thereof, at least $450,000,000. No Net Proceeds of any
Asset Sales have been applied to repay any term Indebtedness or revolving credit
Indebtedness under a Credit Facility (and in the case of revolving credit
Indebtedness, effecting a corresponding commitment reduction thereunder). As
used in this Section 3.25, the defined terms “Credit Facility”, “Net Proceeds”,
“Asset Sale” and “Indebtedness” shall have the meanings provided in the
Permitted Senior Unsecured Note Indenture.”

(f) Section 6.2 of the Original Credit Agreement is amended by substituting for
the phrase “Senior Unsecured Notes” each time such phrase appears therein, the
phrase “Permitted Senior Unsecured Notes”.

(g) Subsection 6.3(a)(vii) of the Original Credit Agreement is amended and
restated in its entirety to read as follows:

“(vii) (x) Until the consummation of the Permitted Notes Refinancing, Permitted
Senior Unsecured Notes of H&E Delaware not exceeding $250,000,000 in aggregate
principal amount evidenced by Senior Unsecured Notes (less all payments of
principal and repurchases and redemptions thereof) and (y) from and after the
consummation of the Permitted Notes Refinancing, Permitted Refinancing Senior
Unsecured Notes not exceeding in aggregate original principal amount the
Permitted Notes Amount (less all payments of principal and repurchases and
redemptions thereof).”

(h) Subsection 6.3(b) of the Original Credit Agreement is amended and restated
in its entirety to read as follows:

“No Credit Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness of a Credit Party, other than (i) the
Obligations, (ii) Indebtedness secured by a Permitted Encumbrance if the asset
securing such Indebtedness has been sold or otherwise disposed of in accordance
with Sections 6.8(b) or (c), (iii) Indebtedness permitted by subsection
6.3(a)(v) upon any refinancing thereof in accordance with subsection 6.3(a)(v),
and (iv) Indebtedness constituting Permitted Senior Unsecured Notes.”

(i) Section 6.14 of the Original Credit Agreement is amended by (i) deleting the
word “and” appearing at the end of subsection 6.14(e); (ii) replacing “.” at the
end of subsection 6.14(f) with “;”; and (iii) adding the following subsections
6.14(g) and 6.14(h) thereafter:



--------------------------------------------------------------------------------

  “(g) a one-time dividend by H&E Delaware in the maximum aggregate amount of
the lesser of (x) $250,000,000 and (y) (1) $250,000,000 less (2) the amount by
which $400,000,000 exceeds the aggregate principal amount of Permitted
Refinancing Senior Unsecured Notes issued prior to the payment of such dividend;
such dividend to be permitted to be paid so long as (A) such dividend is paid on
or after the Amendment No. 2 Effective Date (but not later than the date that is
ninety (90) days after the Amendment No. 2 Effective Date) and after the
issuance of at least $350,000,000 in the aggregate of Permitted Refinancing
Senior Unsecured Notes, (B) immediately after giving effect to the payment of
such dividend and all Revolving Credit Advances made in connection therewith,
Borrowing Availability shall be no less than $225,000,000, (C) the Agent shall
have received a non-reliance copy of a solvency opinion delivered to the Board
of Directors of H&E Delaware to the effect that H&E Delaware is Solvent after
giving effect to the payment of such dividend, the incurrence of the Permitted
Refinancing Senior Unsecured Notes, any Revolving Credit Advances and the
application of proceeds thereof and (D) the Agent shall have received a
certificate, in form and substance reasonably satisfactory to the Agent, from an
Authorized Officer that the payment of such dividend complies with all
applicable laws; and

(h) repayments of Senior Unsecured Notes as part of the Permitted Notes
Refinancing.”

(j) Section 6.18 of the Original Credit Agreement is amended and restated in its
entirety to read as follows:

 

  “(a) No Credit Party shall change or amend the terms of the Permitted Senior
Unsecured Note Indenture or Permitted Senior Unsecured Notes or any Subordinated
Debt, in each case, without the prior written consent of the Requisite Lenders.

 

  (b) No Credit Party shall designate any credit agreement, credit facility,
documents, agreement or indebtedness as a “Credit Facility” under and as such
term is defined in the Permitted Senior Unsecured Note Indenture, as originally
in effect, other than, in each case, this Agreement. The Borrowers hereby
designate this Agreement and the credit facilities now or hereafter created
hereunder as a “Credit Facility” under and as such term is defined in the
Permitted Senior Unsecured Note Indenture.

 

  (c) No Credit Party shall incur any Indebtedness pursuant to clause (1) or
clause (16) of Section 4.09(b) of the Senior Unsecured Note Indenture other than
Indebtedness incurred under this Agreement, and no Credit Party shall incur any
Indebtedness pursuant to clause (1) or clause (18) of the definition of
“Permitted Debt” in the Permitted Refinancing Senior Unsecured Note Indenture
other than Indebtedness incurred under this Agreement.”

(k) Section 6.20 of the Original Credit Agreement is amended and restated in its
entirety to read as follows:

“None of H&E Finance or GNE Investments shall engage in any trade or business,
or own any assets (other than Stock of its Subsidiaries) or incur any
Indebtedness or Guaranteed Indebtedness (other than the Obligations); provided
that (i) H&E Finance may consummate the transactions contemplated by the
Permitted Senior Unsecured Note Indenture and (ii) GNE Investments may provide
the guaranty of the Permitted Senior Unsecured Notes as provided for in the
Permitted Senior Unsecured Note Indenture.”



--------------------------------------------------------------------------------

(l) Exhibit 1.1(a)(i) to the Original Credit Agreement is amended by
(i) deleting “under Section 4.09 of the Senior Unsecured Note Indenture” and
(ii) replacing it with “by clause (1) of the definition of “Permitted Debt” in
the Permitted Senior Unsecured Note Indenture”.

(m) A new Exhibit E is hereby added to the Credit Agreement in the form attached
hereto as Exhibit E.

(n) Annex A of the Original Credit Agreement is amended by adding the following
new definitions in their proper alphabetical places:

“‘Amendment No. 2’ means Amendment No. 2, dated as of August 6, 2012, among the
Borrowers, the Lenders signatory thereto and the Agent.”

“‘Amendment No. 2 Effective Date’ means the Effective Date, as such term is
defined in Amendment No. 2.”

“‘Description of Notes’ means the Description of Notes in the form attached
hereto as Exhibit E.

“‘Permitted Notes Amount’ has the meaning assigned to it in the definition of
‘Permitted Notes Refinancing’.”

“‘Permitted Notes Refinancing’ means the refinancing on one occasion on or prior
to the date that is ninety (90) days after the Amendment No. 2 Effective Date by
H&E Delaware (and those Credit Parties that are obligors in accordance with this
Agreement in respect of the Senior Unsecured Notes) pursuant to a refinancing
that permanently retires the Senior Unsecured Notes; provided that each of the
following conditions are satisfied:

(a) the aggregate principal amount of the Indebtedness incurred in connection
with such Permitted Notes Refinancing shall be no less than $200,000,000 and no
greater than $480,000,000 (such amount, the “Permitted Notes Amount”);

(b) such Indebtedness shall be substantially on the terms described in the
Description of Notes, and in any event shall provide for (i) no amortization
prior to the date six months following the Commitment Termination Date and
(ii) a final scheduled maturity date that is not prior to the date six months
following the Commitment Termination Date;

(c) the Indebtedness incurred in connection with such refinancing shall be
unsecured; and

(d) the Permitted Refinancing Senior Unsecured Notes, the Indebtedness
thereunder incurred in connection with such refinancing and the retirement of
the Senior Unsecured Notes in connection with such refinancing (i) do not
contravene any provision of such Credit Party’s certificate of formation,
operating agreement, charter or bylaws, as applicable; (ii) do not violate any
law or regulation, or any order or decree of any court or Governmental Authority
where such violations individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect; (iii) do not conflict with or result
in the breach or termination of, constitute a default under or accelerate or
permit the acceleration of any performance required by, any indenture, mortgage,
deed of trust, lease, agreement or other instrument to which such Credit Party
is a party or by which such Credit Party or any of its property is bound that
alone or in the aggregate could reasonably be expected to have a Material
Adverse Effect; (iv) do not result in the creation or imposition of any Lien
upon any of the property of such Credit Party; and (v) do not require the
consent or approval of any Governmental Authority or any other Person (other



--------------------------------------------------------------------------------

than the Requisite Lenders), except any such consent or approval as has been
obtained or where failure to obtain such consent or approval would not
reasonably be expected to have a Material Adverse Effect, and the Agent shall
have received a certificate (in form and substance reasonably satisfactory to
the Agent) of an Authorized Officer to such effect.”

“‘Permitted Refinancing Senior Unsecured Note Indenture’ means the Indenture, in
a form consistent with the Description of Notes and otherwise reasonably
satisfactory to the Agent, pursuant to which the Permitted Refinancing Unsecured
Notes are issued, as such Indenture may be amended, modified or supplemented
from time to time in accordance with its terms and the terms hereof.”

“‘Permitted Refinancing Senior Unsecured Notes’ means senior unsecured notes
substantially on the terms of the Description of Notes in the aggregate original
principal amount not exceeding the Permitted Notes Amount, issued by H&E
Delaware pursuant to the Permitted Notes Refinancing, together with any
amendments, modifications, supplements, replacements or substitutions thereof
made or issued in accordance with the terms of the Permitted Refinancing Senior
Unsecured Note Indenture and this Agreement.”

“‘Permitted Senior Unsecured Note Indenture’ means (i) until the consummation of
the Permitted Notes Refinancing, the Senior Unsecured Note Indenture and
(ii) from and after the consummation of the Permitted Notes Refinancing, the
Permitted Refinancing Senior Unsecured Note Indenture.”

“‘Permitted Senior Unsecured Notes’ means (i) until the consummation of the
Permitted Notes Refinancing, the Senior Unsecured Notes and (ii) from and after
the consummation of the Permitted Notes Refinancing, the Permitted Refinancing
Senior Unsecured Notes.”

(o) Annex A of the Original Credit Agreement is amended:

(i) by deleting clause (iv) of the definition of “Change of Control” therefrom
and substituting in its place the following revised clause (iv):

“(iv) a “Change of Control” as such term or any similar term is defined in the
Permitted Senior Unsecured Note Indenture or any agreement governing any
Subordinated Debt having an original principal amount in excess of $2,000,000”

(ii) by deleting clause (d) of the definition of “Commitment Termination Date”
therefrom and substituting in its place the following revised clause (d):

“(d) only in the event that at such time the Permitted Senior Unsecured Notes
remain outstanding, the date that is six (6) months prior to the scheduled
maturity of the Permitted Senior Unsecured Notes (giving effect to any extension
thereof entered into after the Amendment No. 1 Effective Date)”

(iii) by deleting the definition of “Indenture Debt” therefrom and substituting
in its place the following revised definition:

““Indenture Debt” means Indebtedness under the Permitted Senior Unsecured Notes
or the Permitted Senior Unsecured Note Indenture.”

(iv) by deleting the definition of “Permitted Notes Refinancing Indebtedness”
therefrom;



--------------------------------------------------------------------------------

(v) by deleting clause (h) of the definition of “Restricted Payment” therefrom
and substituting in its place the following revised clause (h):

“(h) any optional payment or prepayment of principal of the Permitted Senior
Unsecured Notes, any payment of a premium or prepayment of interest, fees or
other charges on or with respect to the Permitted Senior Unsecured Notes, and
any redemption, purchase, retirement, defeasance, subleasing fund or similar
optional payment with respect to the Permitted Senior Unsecured Notes”

(vi) by deleting the definition of “Subordinated Debt” therefrom and
substituting in its place the following revised definition:

“Subordinated Debt” means Indebtedness of any Borrower upon terms, and
subordinated to the Obligations as to right and time of payment and as to any
other rights and remedies thereunder, in a manner and form satisfactory to the
Agent and the Lenders in their sole discretion. For the avoidance of doubt,
“Subordinated Debt” shall not include the Permitted Senior Unsecured Notes.

(p) Annex E of the Credit Agreement is amended by deleting clause (h) thereof
and substituting in its place the following revised clause (h):

 

  “(h) Subordinated Debt, Permitted Senior Unsecured Notes and Equity Notices

To the Agent, as soon as practicable, copies of all material written notices
given or received by any Credit Party with respect to any Subordinated Debt with
an original principal amount in excess of $2,000,000, the Permitted Senior
Unsecured Notes or Stock of such Credit Party, and, within two (2) Business Days
after such Credit Party obtains knowledge of any matured or unmatured event of
default with respect to any Subordinated Debt with an original principal amount
in excess of $2,000,000 or the Permitted Senior Unsecured Notes, notice of such
event of default.”

Section 2.

CONDITIONS TO EFFECTIVENESS

The amendments provided in Section 1 hereof shall become effective at the date
and time (the “Effective Date”), which must be on or before September 14, 2012,
that:

(a) the Agent shall have received one or more counterparts of (i) this
Amendment, executed and delivered by the Borrowers, the Requisite Lenders and
the Agent, (ii) the Consent and Reaffirmation in the form of Exhibit I attached
hereto, executed and delivered by the Guarantors, and (iii) the Amendment No. 2
Fee Letter, dated as of the date hereof, between the Borrower Representative and
the Agent, executed and delivered by the Borrower Representative and the Agent;

(b) the Agent shall have received in immediately available funds and without
offset or deduction of any kind for the pro rata benefit of each Lender
signatory hereto a non-refundable amendment fee in an amount equal to 0.10% of
such Lender’s Revolving Loan Commitment to the Agent for the pro rata benefit of
each such Lender;

(c) (i) the Agent shall have received Amendment No. 3 to the Credit Agreement in
the form of Exhibit II attached hereto (“Amendment No. 3”), executed and
delivered by the Borrowers, the Agent and the Incremental Lenders (as defined
therein) and (ii) the other documents, instruments and agreements required to be
provided in connection therewith pursuant to Section 2 thereof; and



--------------------------------------------------------------------------------

(d) there shall be no continuing Default or Event of Default (after giving
effect to the amendments contemplated by this Amendment), and the
representations and warranties of the Borrowers contained in this Amendment
shall be true and correct in all material respects.

Section 3.

LIMITATION ON SCOPE

Except as expressly provided herein, the Loan Documents shall remain in full
force and effect in accordance with their respective terms. The amendments set
forth herein shall be limited precisely as provided for herein and shall not be
deemed to be amendments or waivers of or consents to or modifications of any
term or provision of the Loan Documents or any other document or instrument
referred to therein or of any transaction or further or future action on the
part of any Credit Party requiring the consent of the Agent or the Lenders
except to the extent specifically provided for herein. The Agent and the Lenders
have not and shall not be deemed to have waived any of their respective rights
and remedies against any Credit Party for any existing or future Defaults or
Events of Default.

Section 4.

MISCELLANEOUS

(a) Each Borrower hereby represents and warrants as follows:

 

  (i) this Amendment has been duly authorized and executed by such Borrower and
is the legal, valid and binding obligation of such Borrower, enforceable in
accordance with its terms, except as (1) such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the rights of creditors in general and (2) the availability of
equitable remedies may be limited by equitable principles of general
applicability; and

 

  (ii) such Borrower repeats and restates the representations and warranties of
such Borrower contained in the Credit Agreement as of the Effective Date, except
to the extent such representations and warranties relate to a specific date;
provided that references to the “Credit Agreement” or “this Agreement” in such
representations and warranties shall be deemed to be references to the Credit
Agreement as amended pursuant to this Amendment, and to the extent that it shall
have become effective, Amendment No. 3.

(b) This Amendment is being delivered in the State of New York.

(c) Each Borrower ratifies and confirms that all Loan Documents remain in full
force and effect notwithstanding the execution and delivery of this Amendment
and that nothing contained in this Amendment shall constitute a defense to the
enforcement of any Loan Document.

(d) This Amendment may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which counterparts together shall constitute but one and
the same instrument.

(e) This Amendment is a “Loan Document” and each of the following provisions of
the Credit Agreement is hereby incorporated herein by this reference with the
same effect as though set forth in its entirety herein, mutatis mutandis, and as
if “this Agreement” in any such provision read “this Amendment”: Section 11.6
(Severability), Section 11.9 (Governing Law), Section 11.10 (Notices),
Section 11.11 (Electronic Transmissions), Section 11.12 (Section Titles),
Section 11.14 (Waiver of Jury Trial), Section 11.17 (Advice of Counsel) and
Section 11.18 (No Strict Construction).



--------------------------------------------------------------------------------

(f) The Requisite Lenders hereby agree that Deutsche Bank Trust Company of
Americas is a Qualified Assignee.

[Signature page follows]



--------------------------------------------------------------------------------

Witness the due execution of this Amendment by the respective duly authorized
officers of the undersigned as of the date first written above.

 

H&E EQUIPMENT SERVICES, INC. By:   

/s/ Leslie Magee

Name: Leslie Magee Title:   Chief Financial Officer

 

H&E EQUIPMENT SERVICES (CALIFORNIA), LLC

By:   

/s/ Leslie Magee

Name: Leslie Magee Title:   Chief Financial Officer

 

GREAT NORTHERN EQUIPMENT, INC. By:   

/s/ Leslie Magee

Name: Leslie Magee Title:   Chief Financial Officer

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent and a Lender

By:   

/s/ Tom Chapman

Name: Tom Chapman Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:   

/s/ Christopher Godfrey

Name: Christopher Godfrey Title:   Senior Vice President



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:   

/s/ Brian Rujawitz

Name: Brian Rujawitz Title:   SVP



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,

as a Lender

By:   

/s/ Todd Havomote

Name: Todd Havomote Title:   Sr. Relationship Manager



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender

By:    /s/ George Louis McKinley Name: George Louis McKinley Title:   Attorney
in Fact



--------------------------------------------------------------------------------

CAPITAL ONE LEVERAGE FINANCE CORP.,

as a Lender

By:  

/s/ Thomas F. Furst

Name: Thomas F. Furst Title:   Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:   

/s/ Mario Quimtanila

Name: Mario Quimtanila Title:   Authorized Officer